—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about June 25, 1993, which, insofar as appealed from, denied defendants’ motions to change venue from New York County to Rockland County, unanimously affirmed, without costs.
Plaintiffs have made a sufficient showing that Tokos Clinical Services Corporation, sued herein as The Tocos Corp., is a New York County resident, and that venue was therefore properly placed in New York County. The slight discrepancy in names is nonprejudicial and should be disregarded (CPLR 2001; see, Della Vecchia v Daniello, 192 AD2d 415). Nor was it an abuse of discretion to deny the change of venue on the ground of convenience of material witnesses. Although Rock-land County is where the cause of action ensued and most of the parties reside, it does not appear that any witnesses, other than parties and their employees, whose convenience is imma*374terial (see, Coles v LaGuardia Med. Group, 161 AD2d 166, 167), have indicated in any manner that they would be inconvenienced by a trial in New York County. To establish inconvenience of witnesses it is necessary at least to contact them (see, Cardona v Aggressive Heating, 180 AD2d 572). Moreover, none of defendants’ witnesses, other than parties and their employees, appear to be liability witnesses (see, Brunner v Joubert, 118 AD2d 424, 425-426), and plaintiffs have stated their intention to call their own "damages” witnesses, who, presumably, are located in New York County and would be equally inconvenienced by trial in Rockland (see, Young Hee Kim v Flushing Hosp. & Med. Ctr., 138 AD2d 252, 253). Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.